Citation Nr: 1602524	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  06-32 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD) of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine. 
 
3.  Entitlement to an evaluation in excess of 10 percent for DDD of the thoracolumbar spine. 
 
4.  Entitlement to an evaluation in excess of 10 percent for bilateral plantar fasciitis with heel spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in October 2004 and February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

The Veterans claims were previously before the Board in October 2010, at which time the increased rating claims in the case caption, above, and the matter of whether service connection is warranted for a left shoulder disability were remanded for additional action.  The left shoulder disability was remanded in order for a statement of the case to be issued in response to a notice of disagreement filed with the denial of service connection for the claim.  Following the Board's remand, an August 2011 statement of the case was issued, which included the left shoulder issue.  In the cover letter sent with the statement of the case the Veteran was informed of the requirement that he submit a substantive appeal to perfect his appeal.  The evidence of record does not include any subsequent statement from the Veteran suggesting he wishes to pursue that appeal.  Therefore, the Board has concluded that the Veteran is not seeking appellate review of that issue.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

REMAND

The Veteran's claims were previously before the Board in October 2010, after which it appears that the Veteran's entire claims file was lost.  A copy of a November 2012 email correspondence in the partially rebuilt file suggests the 16 volumes were lost in transit in December 2011.  Afterward, the RO went about a process to rebuild the file.  The rebuilt file does not include the October 2004 rating decision on appeal, or the statement of the case following the Veteran's notice of disagreement.  The earliest procedural document within the rebuilt file is the May 2007 rating decision, which was following the Veteran's substantive appeal.  

As for medical evidence, the RO added VA clinical records dated between August 2004 and April 2015 to the Virtual VA file.  The RO did not, however, include VA examination reports, to include the November 2006 VA examination report, which was of record at the time of the prior Board remand.

As these records are seemingly a part of the RO's computer files, the Board finds that a remand is necessary in order for the RO to associate all procedural and medical records related to the claims at issue, pending since the Veteran's February 2004 claims, with the record before the Board, to include the October 2004 rating decision and subsequent statement of the case, as well as any VA examination reports, to include the November 2006 VA examination report.

Further, a review of the record before the Board reveals that the RO did not properly notify the Veteran of these missing records.  A January 2013 rating decision includes one page noting that the RO is working with a rebuilt file.  However, there is no notice to the Veteran of the missing files.  Under 38 C.F.R. § 3.159(e), the RO must provide the Veteran with notice that the records cannot be found.  The notice must include identity of the records, an explanation of the efforts made to obtain the records, and a description of further action VA will take regarding the claim.  The Veteran should also be afforded the opportunity to submit any copies of relevant records within his possession.  38 C.F.R. § 3.159(e)(1) (2015).  There is no evidence in this case that the RO took appropriate steps to notify the Veteran and afford him the opportunity to submit copies of records in his possession.  

Accordingly, the case is REMANDED to the RO or Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  The RO or AMC should associate with the record before the Board all available procedural and evidentiary documents during the pendency of the Veteran's claims filed in February 2004, to include the October 2004 rating decision on appeal, and the November 2006 VA examination reports related to the claims on appeal.

If these records are deemed unavailable, the record should be annotated to reflect such.

2.  The RO or AMC should notify the Veteran of the missing records related to his claims in accordance with 38 C.F.R. § 3.159(e) (2015), and offer him the opportunity to submit any records within his possession.

3.  The RO or AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or AMC should readjudicate the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran and his representative a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




